Exhibit 99.1 Report of Independent Registered Public Accounting Firm To the Members of Targa Resources GP LLC: In our opinion, the accompanying consolidated balance sheetpresents fairly, in all material respects, the financial position of Targa Resources GP LLC (the "Company")atDecember 31, 2008 in conformity with accounting principles generally accepted in the United States of America.This financial statement is the responsibility of the Company’s management.Our responsibility is to express an opinion on this financial statement based on our audit.We conducted our audit of this statement in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the balance sheet, assessing the accounting principles used and significant estimates made by management, and evaluating the overall balance sheet presentation.We believe that our audit provides a reasonable basis for our opinion. As discussed in Note 10 to the consolidated balance sheet, the Company has engaged in significant transactions with other subsidiaries of its parent company, Targa Resources, Inc., a related party. /s/
